DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 29, 2022.

3.	Claims 1-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
The closest prior art, US 2015/0077276, discloses a system configured to automatedly categorize the location type of the geofence, the location type comprising a location type being selected from the group of: an office location type, a depot location type, and a home location type. The geofences can include a boundary shape for at least one of a boundary shape for an automatedly identified frequent stop location ("Hotspot"), a boundary shape for a user-identified point of interest, and/or boundary shape for predetermined point of interest. The system is configured to automatedly categorize the location type if one or more criteria are met, for example as an office location type, a depot location type, or a home location type.

US Patent No. 7,363,126 discloses identifying from among a staff of drivers a most frequent driver for each of the plurality of unassigned cells based upon an average cell visit frequency to each of the plurality of unassigned cells by each of the drivers during a reference period, wherein the average cell visit frequency represents a comparison between a number of visits to each of the unassigned cells during the reference period and a number of total visits to any of the plurality of unassigned cells during the reference period.

	 Although the prior art disclose several claimed limitations, none of the references teaches:
 “.determining, by the device, that an adjacent cell, of the plurality of cells, is a second recurrent stop based on a second fleet stay period associated with the adjacent cell; and merging, by the device, the cell with the adjacent cell to form a merged single recurrent stop from the first recurrent stop and the second recurrent stop.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661